In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 10-278V
                                      Filed: April 24, 2013

*************************************               NOT TO BE PUBLISHED
JOSEF SCHREICK,                            *
                                           *
                                           *        Special Master Zane
                                           *
                                           *        Stipulation; attorneys’ fees and costs
              Petitioner,                  *
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
              Respondent.                  *
                                           *
*************************************
Kathleen P. Kettles, Wingate Russotti & Shapiro, LLP, New York, NY, for Petitioners;
Debra A. Filteau Begley, United States Dep’t of Justice, Washington, DC, for Respondent.

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On April 22, 2013, the parties in the above-captioned case filed a Stipulation of Facts
Concerning Attorneys’ Fees and Costs (“Stipulation”) memorializing their agreement as to the
appropriate amount of attorneys’ fees and costs in this case. Petitioner requests a total award of
$40,000.00, to which Respondent does not object. Petitioner’s counsel represents that Petitioner
incurred no personal litigation costs. In accordance with 42 U.S.C. § 300aa-15(e), the
undersigned awards the amount to which Respondent does not object.


1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review of a timely motion to redact, agrees that the
identified material fits within the banned categories listed above, the Special Master shall redact
such material from public access. 42 U.S.C. § 300aa-12(d)(4); Vaccine Rule 18(b).
        Petitioner, Josef Schreick, alleged that he suffered from Guillain-Barré Syndrome
(“GBS”), which was caused-in-fact by his receipt of the Human Papillomavirus (“HPV”) vaccine
on May 9, 2007, which vaccine is contained in the Vaccine Injury Table. 42 C.F.R § 100.3(a).
Petitioner also represents that there have been no prior awards or settlement of a civil action for
these damages. A decision awarding compensation based upon the parties’ stipulation was
entered on September 19, 2012.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because, Petitioner had been awarded
compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated amount of $40,000.00, in
attorneys’ fees and costs, is reasonable based on the stage at which this matter was settled.
Based on the request’s reasonableness and pursuant to Vaccine Rule 13, the undersigned
GRANTS the parties’ request as outlined in the Stipulation. The judgment shall reflect that
Petitioners are awarded attorneys’ fees and costs as follows:

       in a check made payable jointly to Petitioner (Josef Schreick) and Petitioner’s
       counsel (Kathleen P. Kettles of the law firm Wingate Russotti & Shapiro, LLP), the
       amount of $40,000.00, pursuant to 42 U.S.C. § 300aa-15(e).

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                                              s/ Daria Zane
                                                              Daria J. Zane
                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                  2